Citation Nr: 1828048	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Whether there was clear and unmistakable error (CUE) in the October 1, 1998, rating decision that denied the application to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether the Veteran submitted a timely Notice of Disagreement (NOD) to the July 21, 1993, rating decision that denied entitlement to service connection for PTSD. 

4.  Whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD.  

5.  Whether there was CUE in the March 9, 2010, supplemental statement of the case (SSOC), to include whether the Decision Review Officer (DRO) improperly considered the testimony offered during the January 25, 2010, hearing.  

6.  Entitlement to an initial compensable evaluation for erectile dysfunction.

7.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD) status post myocardial infarction status post catheterization.

8.  Entitlement to special monthly compensation based upon the need for aid and attendance benefits.  

(The issue of entitlement to an effective date earlier than March 19, 2001, for the grant of entitlement to service connection for PTSD is the subject of a separate decision of the Board that is being issued simultaneously with this one.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Board remanded the issues of whether there was CUE in the July 1993 rating decision which denied entitlement to service connection for an acquired psychiatric disorder/PTSD, and whether there was CUE in the March 2010 SSOC that denied entitlement to an earlier effective date for service connection for PTSD.  In October 2015, the Board recharacterized the issues on appeal (as listed above) and remanded the issues for a Board hearing.  The matter is back before the Board.  

In the October 2015 remand, the Board indicated that the Veteran's claim of entitlement to an effective date earlier than March 19, 2001, for the grant of service connection for PTSD was inextricably intertwined with the claims of whether there was CUE in the October 1, 1998, rating decision that declined to reopen the claim of entitlement to service connection for PTSD; whether the Veteran submitted a timely notice of disagreement to the July 21, 1993, rating decision, whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD; and whether there was CUE in the March 9, 2010, SSOC, to include whether the DRO improperly considered the testimony offered during the January 25, 2010, hearing.  The Board noted that the Veteran should be allowed to present testimony on the earlier effective date matter as well during his hearing so that all claims could be adequately addressed (the Veteran had previously provided testimony on this issue in a June 2011 hearing before a different Veterans Law Judge).  

In May 2017, the Veteran testified at a Central Office hearing conducted by the undersigned.  However, the undersigned did not take testimony on the earlier effective date issue.  The Board sent the Veteran and his representative a hearing clarification request to determine whether he desired another hearing on this matter.  In a submission dated in March 2018, the Veteran's representative noted that the Veteran did not want another hearing on this matter and wanted the Board to proceed.  As such, the Board may proceed.
The issues of whether there was CUE in the July 1975 rating decision that denied entitlement to service connection for bilateral hearing loss, whether the October 1975 NOD encompassed the issue of entitlement to service connection for bilateral hearing loss, and whether there was CUE in the October 1998 rating decision that denied to reopen entitlement to service connection for bilateral hearing loss have been raised by the record in the October 2017 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to special monthly compensation based upon aid and attendance benefits, is requested.

2.  The award of entitlement to an effective date of February 1, 1993, for the grant of service connection for PTSD in a separate Board decision (being issued at the same time as this decision) renders the claims of whether there was CUE in the October 1, 1998, rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD; whether the Veteran submitted a timely NOD to the July 21, 1993, rating decision that denied entitlement to service connection for PTSD; whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD; and whether there was CUE in the March 9, 2010, SSOC, to include whether the DRO improperly considered the testimony offered during the January 25, 2010, hearing moot.

3.  An unappealed October 1998 rating decision denied reopening entitlement to service connection for bilateral hearing loss. 

4.  The evidence submitted with regard to the claim for service connection for bilateral hearing loss, since the RO's October 1998 decision is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the underlying claim.

5.  The service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.

6.  For the period prior to September 14, 2016, the Veteran's service-connected CAD was best characterized by left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

7.  Beginning September 14, 2016, the Veteran's CAD manifested a left ventricular  dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to special monthly compensation based upon the need for aid and attendance benefits, by the Veteran, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The claim of whether there was CUE in the October 1, 1998, rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD is dismissed.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).

3.  The claim of whether the Veteran submitted a timely NOD to the July 21, 1993, rating decision that denied entitlement to service connection for PTSD is dismissed.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).

4.  The claim of whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD is dismissed.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).

5.  The claim of whether there was CUE in the March 9, 2010, SSOC, to include whether the DRO improperly considered the testimony offered during the January 25, 2010, hearing is dismissed.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).

6.  The October 1998 rating decision, which denied reopening entitlement service connection for bilateral hearing loss, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103.

7.  Evidence received since the October 1998 rating decision is not new and material and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

8.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).

9.  For the period prior to September 14, 2016, the criteria for an evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2017). 

10.  Beginning September 14, 2016, the criteria for a 100 percent evaluation for CAD are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the Veteran, in his May 2017 Central Office hearing, has withdrawn the appeal of entitlement to special monthly compensation based upon the need for aid and attendance benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Additionally, in light of the award of entitlement to an effective date of February 1, 1993, for the grant of service connection for PTSD in a separate Board decision, the claims of whether there was CUE in the October 1, 1998, rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD; whether the Veteran submitted a timely NOD to the July 21, 1993, rating decision that denied entitlement to service connection for PTSD; whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD; and whether there was CUE in the March 9, 2010, SSOC, to include whether the DRO improperly considered the testimony offered during the January 25, 2010, hearing are moot and they are therefore dismissed.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Claim to Reopen - Bilateral Hearing Loss

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for bilateral hearing loss in a rating decision dated in July 1975 based on the determination that the Veteran did not have a current bilateral hearing loss disability.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In an unappealed July 1993 rating decision, the RO denied reopening the claim and it became final.  Id.  In an October 1998 rating decision, the RO again denied to reopen the claim.  The Veteran filed a notice of disagreement with that decision and an October 1999 statement of the case was issued.  However, a timely substantive appeal was not submitted, and the claim became final.  Id.  
In March 2013, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss.  In an April 2014 rating decision, the RO again denied to reopen the claim.  The Veteran has appealed this rating decision.  

At the time of the last final rating decision in October 1998, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, a May 1975 VA examination report, an April 1996 VA examination report, a February 1997 VA examination report, an August 1998 Worker's Compensation Fund Audiology Report, and lay statements from the Veteran.  The Veteran's service treatment records showed a mild hearing loss on enlistment and at separation.  There was no evidence of treatment for, or a diagnosis of, an ear condition or associated hearing loss during service.  During his May 1975 VA examination, the Veteran reported that he was told he had high frequency hearing loss in service.  The May 1975 VA examiner did not find a current hearing loss disability per voice testing.  The April 1996 VA examination report showed a diagnosis of high frequency hearing loss consistent with noise exposure and indicated further testing was needed.  The February 1997 examination report noted a past medical history of bilateral high frequency hearing loss.  Examination of the ears was normal but it was noted the Veteran reported bilateral hearing loss.  Audiology testing was recommended.  In a Worker's Compensation Fund Audiology Report dated in August 1998, a mild to severe high frequency sensorineural hearing loss was noted. 

In a statement dated in September 1997, the Veteran reported that his hearing loss was first detected by a flight surgeon at Eglin Air Force Base in 1973.  He noted that he was nearly denied flight status at this time due to his hearing loss.  In a statement dated in August 1998, the Veteran indicated that he suffered substantial hearing loss in service and failed a hearing test during a flight physical in late 1973 or early 1974 at Eglin Air Force Base.  He noted that he barely passed the hearing test the second time around.    

In the October 1998 rating decision, the RO found that although the clinical evidence showed a current hearing loss disability, it did not establish the continued existence of a hearing loss from a period during which the Veteran was serving on active duty to the present.  
Added to the record since the last final denial in October 1998 are additional VA treatment records, the Veteran's lay statements in support of his claim, to include his May 2017 hearing testimony, and the October 2017 informal hearing presentation containing argument from the Veteran's representative.  

The additional VA treatment records showed a diagnosis of substantial hearing loss in both ears with continued treatment; however, these records cannot be considered material, in that they do not suggest that such disability was incurred in or aggravated by service.  

In February 2014, the Veteran submitted a service treatment record dated in September 1973, which revealed high frequency hearing loss AU, mild on his initial flying class II examination.  The Veteran also submitted an April 1996 Summary Report of Examination for Organic Hearing Loss from the Huntington VA Medical Center, which revealed a diagnosis of hearing loss consistent with noise-induced hearing loss.  However, these records cannot be considered new as they are duplicative of evidence already of record at the time of the last final denial in October 1998.  

In a statement dated in November 2013, the Veteran indicated that he was part of special operations during service and was subjected to loud flight line noise and extended range time for weapons training.  He again noted that he failed a hearing test in a flight physical in 1974.  He explained that he cheated on the test because he did not want to lose flight status.  He noted that he had another hearing test at a VA hospital in 1975 and was told that although he had hearing loss, it was not compensable.  The Veteran indicated that he did not have hearing loss when he joined service, but he had hearing loss at separation from service.  In a statement dated in May 2015, the Veteran again reported that he had hearing loss during service that was diagnosed halfway through enlistment in 1973.  He noted that he failed his flight physical and was temporarily removed from flight status.  He noted that because he passed his initial flight physical, the hearing loss had to have occurred during service.  The Board has considered these statements; however, they cannot be considered new as they are duplicative of the Veteran's statements in support of his claim at the time of the last final denial in October 1998.  See, e.g., September 1997 and August 1998 statements.  

Finally, the Board has considered the arguments made in the October 2017 informal hearing presentation submitted by the Veteran's representative.  However, the Board finds that the representative's arguments focused on whether the prior final denials were based on inaccurate factual premises and did not actually indicate  what evidence, if any, had been submitted since the last final denial in October 1998 that should constitute new and material evidence.  To the extent that the representative has raised additional claims, the Board has referred these claims in the Introduction.

As such, the newly submitted evidence is either duplicative of evidence already of record at the time of the last final denial in October 1998 or it cannot be considered material, in that it does not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted evidence is not deemed to be new and material evidence for the purpose of reopening this claim.  The Board also finds that the Veteran has not offered any statements in support of his claim that relate to an unestablished fact necessary to substantiate the claim.

As discussed above, the RO initially denied the Veteran's claim in July 1975 because there was no evidence showing a current bilateral hearing loss disability.  The RO continued to deny reopening the Veteran's claim in October 1998, finding that although the clinical evidence showed a current hearing loss disability, it did not establish the continued existence of a hearing loss from a period during which the Veteran was serving on active duty to the present.  There has been no evidence added to the file since the last final October 1998 rating decision which would establish that the Veteran's bilateral hearing loss was incurred in or aggravated by service.  In essence, the evidence added to the record since the last final October 1998 rating decision does not raise a reasonable possibility of substantiating the claim.

The Board finds that no new and material evidence has been received sufficient to reopen his claim.  
Initial Compensable Rating for Erectile Dysfunction 

A February 2013 rating decision granted service connection for erectile dysfunction and assigned a non-compensable rating and special monthly compensation based on loss of use of a creative organ, effective March 8, 2011. 

Erectile dysfunction is rated under Diagnostic Code 7522.   A 20 percent rating is assignable for physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  

VA treatment records reflect that the Veteran has been diagnosed with erectile dysfunction, which is treated with medication.  In a VA examination dated in May 2012, the Veteran was diagnosed with erectile dysfunction.  It was noted he was not able to achieve an erection sufficient for penetration and ejaculation.  

While the Veteran has loss of erectile power, the medical evidence of record neither indicates, nor does the Veteran contend, that he has any physical deformity of his penis.  Instead, the Veteran contends that he cannot get an erection and his "deformity" is his state of non-arousal.  See May 2017 hearing testimony.  During the May 2017 hearing, the Veteran's representative pointed out that there is no explanation of what a "deformity" is in the rating criteria.  To this end, the Board notes that because "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  Webster's New College Dictionary 718 (3d ed. 2008).  There is no evidence that the Veteran has any physical deformity of his penis that meets this definition.

Without evidence of deformity of the penis, there is no basis for the assignment of an initial compensable evaluation for erectile dysfunction.  Accordingly, the Board finds that there is a preponderance of the evidence against the claim for an initial compensable evaluation for erectile dysfunction, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for CAD

The RO construed a May 2012 statement as a claim for an increased rating for the Veteran's service-connected CAD.  The claim was adjudicated in a February 2013 rating decision which is on appeal.

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/CAD).  Under Diagnostic Code 7005, a rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran had a VA examination of the heart in October 2011.  The examiner noted a diagnosis of ischemic heart disease.  The examiner indicated that the Veteran's treatment plan included taking continuous medication for the diagnosed heart condition (aspirin, metoprolol, and lisinopril).  The examiner noted a history of percutaneous coronary intervention in August 2005 and myocardial infarction in August 2005.  The examiner indicated that the Veteran did not have congestive heart failure.  The examiner noted that diagnostic exercise testing in January 2011 showed a METs level of 8.3.  The examiner did not find any evidence of cardiac hypertrophy or dilatation per EKG or chest x-ray.  The examiner indicated that the Veteran's left ventricular ejection fraction was 50 percent on testing in January 2011.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work.  The examiner noted that the Veteran remained active and without angina.

In a statement dated in May 2012, the Veteran reported that during his preparation for prostate surgery, he had to undergo several screenings to ensure he was able to withstand procedures.  He noted that he underwent a stress test for his heart.  The Veteran noted that the results of the stress test were abnormal due to "rate related bundle branch block" that occurred during exercise.  He noted that the doctor was very reluctant to approve the surgery and noted the results may be an early indication the Veteran may need a pacemaker at some point.  The Veteran attached a VA myocardial perfusion report dated in December 2010, which showed a rate related bundle branch block and an ejection fraction of 50 percent.

In a VA treatment record dated on September 14, 2016, it was noted that a heart echo was performed.  In an October 2016 VA cardiology outpatient note, it was noted that the September 2016 echocardiogram revealed an ejection fraction of 20 to 25 percent.  The impression was cardiomyopathy, ejection fraction 20 to 25 percent by recent echo.  In an October 2016 VA cardiology e-consultation, it was noted that with an ejection fraction of 20 to 25 percent, the Veteran was at risk for life-threatening arrhythmias.  The Veteran and his provider discussed Life Vest and the Veteran was agreeable.  

In a private treatment record dated in November 2016, it was noted that the Veteran had been wearing a Life vest for the past month due to low LV ejection fraction.  

The Veteran had another VA examination of the heart in November 2016.  The examiner noted diagnoses of myocardial infarction, coronary artery disease, and cardiomyopathy (2016).  The examiner noted that the Veteran was recently scheduled for a cardiac bypass pre-op in a week.  The examiner noted that the Veteran was wearing an external defibrillator due to the low ejection fraction noted on his latest echocardiogram.  The examiner indicated that the Veteran's condition had worsened.  The examiner noted that the Veteran reported that he was taking one to two NTG tablets daily due to chest pain.  The examiner noted that the Veteran also reported fatigue and shortness of breath.  The examiner indicated that continuous medication was required for the Veteran's heart condition (aspirin, atorvastatin, lisinopril, and nitroglycerin).  The examiner noted a past myocardial infarction in 2005.  The examiner indicated that the Veteran did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The examiner noted that the Veteran had a percutaneous coronary intervention (stent placement) in 2005.  

The examiner indicated that there was evidence of cardiac hypertrophy and cardiac dilation per echocardiogram in November 2016.  The examiner noted that an echocardiogram performed in November 2016 showed a left ventricular ejection fraction of 20 to 25 percent and abnormal wall motion.  The examiner explained that the Veteran had severe left ventricular systolic dysfunction with "pseudonormal" filling pattern for his age.  The examiner explained that the Veteran had abnormal wall thickness, noting that he had a hypokinetic anterior wall, lateral wall and anterior septum.  The examiner noted that an exercise stress test was not performed because the Veteran's left ventricular ejection fraction was 50 percent or less.  The examiner performed an interview-based METs test and noted that the Veteran reported dyspnea, fatigue, and angina at 1-3 METs.  The examiner noted that the METs level limitation was due solely to the service-connected heart condition.  

The examiner indicated that the Veteran's heart condition impacted his ability to work, as it would limit any type of physical labor.  The examiner noted further that the stress of working any type of office job, dealing with the public, and providing customer service would also be impacted by this condition.  The examiner noted that the Veteran was scheduled for pre-op evaluation in a week for at least a 3-way coronary artery bypass graft (CABG) and possible valve replacement.  The examiner noted that the Veteran would not be able to work during the recovery process.

Private treatment records dated in December 2016 showed that the Veteran underwent CABG times four.  X-ray imaging dated in December 2016 showed postoperative changes of prior median sternotomy and CABG.

A VA echocardiographic report dated in April 2017 revealed an ejection fraction of 20 to 25 percent.  The clinical indication was cardiomyopathy, status post CABG.  

On review of the evidence above, the Board finds beginning September 14, 2016, the evidence shows the Veteran's service-connected CAD manifested with left ventricular dysfunction with an ejection fraction of less than 30 percent (20 to 25 percent).  As such, beginning September 14, 2016, the criteria for a 100 percent rating are met.  However, for the period prior to September 14, 2016, an evaluation in excess of 60 percent for CAD is not warranted, as the Veteran's CAD was best characterized by left ventricular dysfunction with an ejection fraction of 30 to 50 percent (50 percent) during this timeframe.  See, e.g., October 2011 VA examination and VA treatment records.  Prior to September 14, 2016, there was also no evidence of congestive heart failure or workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Id.  As such, for the period prior to September 14, 2016, an evaluation in excess of 60 percent is not warranted.  

In sum, the Board finds that, for the period prior to September 14, 2016, the criteria for an evaluation in excess of 60 percent for CAD were not met.  However, the Board finds that beginning September 14, 2016, the criteria for an evaluation of 100 percent for CAD, have been met.  Accordingly, to this extent, the claim is granted.


ORDER

The claim of entitlement to special monthly compensation based upon the need for aid and attendance benefits is dismissed.

The claim of whether there was CUE in the October 1, 1998, rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD is dismissed.
The claim of whether the Veteran submitted a timely NOD to the July 21, 1993, rating decision that denied entitlement to service connection for PTSD is dismissed.

The claim of whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for PTSD is dismissed.

The claim of whether there was CUE in the March 9, 2010, SSOC, to include whether the DRO improperly considered the testimony offered during the January 25, 2010, hearing is dismissed.

As new and material evidence has not been received the Veteran's claim of entitlement to service connection for bilateral hearing loss is not reopened, and the appeal is denied.

An initial compensable rating for erectile dysfunction is denied.  

For the period prior to September 14, 2016, an evaluation in excess of 60 percent for CAD is denied.

Beginning September 14, 2016, an evaluation of 100 percent for CAD is granted, subject to the regulations pertaining to the payment of monetary benefits.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


